NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 12 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 IDS PROPERTY CASUALTY                           No.    14-35358
 INSURANCE COMPANY, a Wisconsin
 corporation,                                    D.C. No. 3:12-cv-05095-RBL

                  Plaintiff-Appellee,
                                                 MEMORANDUM*
   v.

 MARILYN CRAWFORD, individually,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 8, 2016**
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

        Marilyn Crawford appeals the district court’s grant of summary judgment

arising out of a tragic set of facts. We review de novo a district court’s summary


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment ruling, Tremain v. Bell Indus., Inc., 196 F.3d 970, 975 (9th Cir. 1999),

and we affirm.

      The district court did not err in granting summary judgment to IDS Property

Casualty Insurance Company (“IDS”) in its declaratory judgment action. IDS’s

insurance policy explicitly excluded an “[i]ntentional loss, meaning any loss

arising out of any act an insured person commits . . . with the intent to cause a

loss.” Exclusionary clauses are strictly construed against the insurer and

interpreted based on their ordinary meaning. Phil Schroeder, Inc. v. Royal Globe

Ins. Co., 659 P.2d 509, 511 (Wash. 1983).

      IDS advances evidence that Crawford used gasoline to start a fire in the

garage of her house, which resulted in extensive damage. This evidence is

consistent with Crawford’s statement to the police. Although Crawford objects to

these facts, she has failed to advance “directly contradict[ory]” evidence that

creates a genuine issue as to any material fact. Marchisheck v. San Mateo Cty.,

199 F.3d 1068, 1078 (9th Cir. 1999). Although Crawford claims she had no

subjective intent to damage her insured property, the nature of her actions—setting

fire to her car and garage in order to commit suicide—is one “where the act is

indissolubly bound with the injury, [so] the law imputes the intent to injure to the

                                          2
insured, and the exclusion applies.” Safeco Ins. Co. v. McGrath, 817 P.2d 861,

863 (Wash. Ct. App. 1991); see also Rodriguez v. Williams, 729 P.2d 627, 630–31

(Wash. 1986).

      The district court also did not err in granting summary judgment to IDS on

Crawford’s counterclaims for investigation into her insurance claim. Crawford

failed to establish that IDS’s actions were in bad faith or unreasonable, especially

in light of her statement to the police that she had set the fire intentionally.

Overton v. Consol. Ins. Co., 38 P.3d 322, 329 (Wash. 2002) (citation omitted)

(prohibiting bad faith actions unless the insurer’s actions were “unreasonable,

frivolous, or unfounded”); Wash. Admin. Code § 284-30-330(4) (creating liability

for insurance companies who “[r]efus[e] to pay claims without conducting a

reasonable investigation”).

      Each party shall bear its own costs.

      AFFIRMED.




                                            3